EXHIBIT 23.1 February , 2008 Premier Financial Bancorp, Inc. 2883 Fifth Avenue Huntington, WV 25702 RE:Registration Statement on Form S-4 With Respect to Citizens First Bank, Inc. and Traders Bankshares, Inc. Gentlemen: We hereby consent to the use of our two draft opinions with respect to the anticipated tax aspects of the mergers of the referenced companies with your subsidiaries as exhibits to the S-4 Registration Statement to be filed on February , 2008 in connection with such mergers. Very truly yours, HUDDLESTON BOLEN LLP Thomas J. Murray TJM/cgd
